         Case 1:20-cv-10685-ADB Document 253 Filed 09/15/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                              )
ABDY NIZEYIMANA, on behalf of                 )
himself and all others similarly situated,    )
                                              )
                       Petitioners,           )
                                              )       C.A. No. 20-10685-ADB
               v.                             )
                                              )
ANTONE MONIZ, Superintendent of the           )
Plymouth County Correctional Facility,        )
                                              )
                       Respondent.            )
                                              )


   PETITIONERS’ RESPONSE TO RESPONDENT’S UPDATED STATUS REPORT
     (D.E. 251) AND NOTICE OF SUPPLEMENTAL INFORMATION (D.E. 252)

       In his Updated Status Report (D.E. 251), Respondent reported two confirmed positive cases

of COVID-19 at the Plymouth County Correctional Facility (PCCF). In response, Petitioners

respectfully note that the PCCF’s negligible testing makes it impossible to assess the extent of this

active outbreak. Attached hereto as Exhibit A is a true and accurate excerpt of the Special Master’s

Weekly Report filed on September 10, 2020, in Committee for Public Counsel Services v. Chief

Justice of the Trial Court, No. SJC-12926. The report reflects that, during each of the last four

weeks, the PCCF has administered COVID-19 tests to only one or two people out of its

incarcerated population of over six hundred. See Ex. A app at 33-34. Moreover, between April

13 and September 9, 2020, the PCCF did not test any of its employees for COVID-19. See id at

app 34. These data reveal that we have no way of knowing how many staff and prisoners at the

PCCF are currently infected with COVID-19.

       In addition, Petitioners respectfully note that the active outbreak of unknown size

underscores the importance of Petitioners’ discovery motion (D.E. 176). Among other relevant
         Case 1:20-cv-10685-ADB Document 253 Filed 09/15/20 Page 2 of 5



documents, Petitioners have requested but have not received (1) the PCCF’s policies and

procedures concerning the detection, control, and treatment of COVID-19, which would include

the PCCF’s contact-tracing and quarantine protocols (D.E. 176, Ex. A, Requests 1-3); and

(2) communications between ICE and the PCCF regarding COVID-19 (D.E. 176, Ex. A, Requests

13-14). Without those documents, Petitioners lack the basic information necessary to gauge the

danger the current outbreak poses to class members. For example, the assertion that the employee

who tested positive on September 8 had “close contact” with only three employees and no

prisoners begs the question of how the facility defines “close contact.” Moreover, Petitioners lack

critical information about the current outbreak, such as when the infected employees first showed

symptoms. Petitioners likewise have no way of confirming that – as the government suggests – the

employee contracted the virus from a family member, see D.E. 248, rather than the other way

around. These unanswered questions demonstrate that both Petitioners and the Court will require

the requested discovery in order to assess the PCCF’s response to the pandemic.

       Respondent’s Notice of Supplemental Authority (D.E. 252) argues that the recent order in

Silva v. Moniz, No. 20-11144, weighs against Petitioners’ discovery and bail motions. But the

Silva reasoning depends on the absence of active cases at the PCCF; although a PCCF employee

tested positive for COVID-19 on September 8 (D.E. 248), and the Silva order issued on September

10, the court in that case had not been made aware of the active infections. See Silva v. Moniz,

No. 20-11144, slip op. at 8-9 n.7 (D. Mass. Sep. 10, 2020) (noting erroneously that there were

“currently no ‘active’ cases in the facility”). The Silva decision is therefore inapplicable in light

of the active outbreak. Furthermore, as Respondent recognizes, the Silva decision relies on the

reasoning in the earlier case of Baez v. Moniz, No. 20-CV-10753-LTS, 2020 WL 2527865 (D.

Mass. May 18, 2020). But for the reasons discussed in the memorandum in support of Petitioners’



                                                 2
        Case 1:20-cv-10685-ADB Document 253 Filed 09/15/20 Page 3 of 5



bail motion, D.E. 149 at 11-12, Petitioners’ claims in this case differ from the claims raised in

Baez, most notably because Petitioners in this case argue that the lack of testing at the PCCF

renders its COVID-19 response unconstitutional, and Baez did not address that claim.

                                            Respectfully Submitted,


                                            /s/ Laura K. McCready

                                            Wm. Shaw McDermott (BBO # 330860)
                                            Andrew C. Glass (BBO # 638362)
                                            Christopher F. Warner (BBO # 705979)
                                            Molly R. Maidman (BBO # 705600)
                                            K&L GATES LLP
                                            State Street Financial Center
                                            One Lincoln Street
                                            Boston, MA 02111
                                            (617) 261-3120
                                            shaw.mcdermott@klgates.com
                                            andrew.glass@klgates.com
                                            chris.warner@klgates.com
                                            molly.maidman@klgates.com

                                            Matthew R. Segal (BBO # 654489)
                                            Daniel McFadden (BBO # 676612)
                                            Adriana Lafaille (BBO # 680210)
                                            Laura K. McCready (BBO # 703692)
                                            AMERICAN CIVIL LIBERTIES UNION
                                            FOUNDATION OF MASSACHUSETTS, INC.
                                            211 Congress Street
                                            Boston, MA 02110
                                            (617) 482-3170
                                            msegal@aclum.org
                                            dmcfadden@aclum.org
                                            alafaille@aclum.org
                                            lmccready@aclum.org

                                            David C. Fathi (WA 24893) (pro hac vice)
                                            Eunice H. Cho (WA 53711) (pro hac vice)


                                               3
Case 1:20-cv-10685-ADB Document 253 Filed 09/15/20 Page 4 of 5



                            AMERICAN CIVIL LIBERTIES UNION FOUDATION,
                            NATIONAL PRISON PROJECT
                            915 15th St. N.W., 7th Floor
                            Washington, DC 20005
                            T: 202-548-6616
                            E: dfathi@aclu.org
                            E: echo@aclu.org

                            Michael K. T. Tan (pro hac vice)
                            Anand V. Balakrishnan (pro hac vice)
                            Rebecca A. Ojserkis (pro hac vice)
                            Omar C. Jadwat (pro hac vice)
                            ACLU FOUNDATION IMMIGRANTS’ RIGHTS PROJECT
                            125 Broad Street, 18th Floor
                            New York, New York 10004
                            Tel: 212-549-2660
                            mtan@aclu.org
                            abalakrishnan@aclu.org
                            rojserkis@aclu.org
                            ojadwat@aclu.org

                            Sarah Sherman-Stokes (BBO# 682322)
                            Associate Director
                            IMMIGRANTS' RIGHTS AND HUMAN TRAFFICKING
                            PROGRAM
                            BOSTON UNIVERSITY SCHOOL OF LAW
                            765 Commonwealth Avenue
                            Room 1302F
                            Boston, MA 02215
                            T. 617-358-6272
                            sstokes@bu.edu

                            Susan B. Church (BBO# 639306)
                            DEMISSIE & CHURCH
                            929 Massachusetts Avenue, Suite 01
                            Cambridge, MA 02139
                            Tel. (617) 354-3944
                            sbc@demissiechurch.com




                              4
        Case 1:20-cv-10685-ADB Document 253 Filed 09/15/20 Page 5 of 5



                                    Kerry E. Doyle (BBO# 565648)
                                    GRAVES & DOYLE
                                    100 State Street, 9th Floor
                                    Boston, MA 02109
                                    (617) 542-6400
                                    kdoyle@gravesanddoyle.com


Date: September 15, 2020




                                      5
